Case: 20-50885    Document: 00516323852       Page: 1    Date Filed: 05/18/2022




          United States Court of Appeals
               for the Fifth Circuit                       United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                                May 18, 2022
                               No. 20-50885                     Lyle W. Cayce
                             Summary Calendar                        Clerk


   David Roy Hutchings,

                                                        Plaintiff—Appellant,

                                    versus

   County of Llano, Texas; Llano County Sheriff’s
   Office; 424th Judicial District Court, Llano County,
   Texas; Llano Central Appraisal District; Llano County
   Tax Assessor/Collector; Llano Independent School
   District; Llano County Emergency Services; Ron
   Cunningham, Llano County Judge; Judge Evan Stubbs, Llano
   County; Bill Blackburn, Sheriff of the Llano County Sheriff’s Office;
   Scott Dudley, Llano Central Appraisal District; Kris Fogelberg,
   Officer in the Llano County Tax Assessor/Collector’s Office; Mac
   Edwards, Officer/Superintendent of the Llano ISD; Gilbert
   Bennett, Officer of Llano County Emergency Services; Joyce Gillow,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:20-CV-308


   Before Smith, Stewart, and Graves, Circuit Judges.
Case: 20-50885      Document: 00516323852           Page: 2     Date Filed: 05/18/2022




                                     No. 20-50885


   Per Curiam:
          David Roy Hutchings, proceeding pro se, appeals the dismissal of his
   civil lawsuit for lack of subject matter jurisdiction. “This Court must
   examine the basis of its jurisdiction, on its own motion, if necessary.” Mosley
   v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A timely notice of appeal is a
   jurisdictional prerequisite when, as herein, the time limit is set by statute. See
   Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 16-17, 21 (2017);
   Bowles v. Russell, 551 U.S. 205, 214 (2007).
          Hutchings filed a notice of appeal on October 15, 2020, outside of the
   30-day window for filing a timely notice of appeal. See Fed. R. App.
   P. 4(a)(1)(A). We construe his notice of appeal, which asserted reasons for
   his untimely filing, as a motion under Federal Rule of Appellate Procedure
   4(a)(5)(A) to extend the time to file a notice of appeal.
          Accordingly, this case is REMANDED to the district court for the
   limited purpose of ruling on this motion and determining whether there is
   excusable neglect or good cause to warrant an extension. Upon making this
   finding, the district court shall return the case to this court for dismissal or
   further proceedings, as may be appropriate.




                                           2